EMPLOYMENT AGREEMENT

THIS AGREEMENT (this "Agreement") is made effective as of the first day of
October, 2013, between Duma Energy Corp., a Nevada corporation doing business at
800 Gessner, Suite 200, Houston, Texas 77024 (the "Company"), and Sarah
Berel-Harrop, a Texas resident (the "Employee"), together referred to
hereinafter as the "Parties."

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.     Employment The Company shall employ Employee, and Employee hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the effective date and ending on the
Termination Date, as defined in Section 4 hereof (the "Employment Period").

2.     Position and Duties

(a)     During the Employment Period, Employee shall serve as the Company's (and
its subsidiaries, where appropriate) Secretary and Chief Financial Officer and
shall be responsible for such duties as are normally performed by persons
serving in such a position in companies similarly situated with Company, as well
as any other duties as may be reasonably prescribed by the Board of Directors of
the Company (the "Board") and Chief Executive Officer. Employee will report to
the Chief Executive Officer.

(b)     While this Agreement remains in force and effect, Employee will act in
the best interests of the Company and devote full-time to the Company's business
and affairs, performing his work in a competent and efficient manner and at all
times in compliance with the business policies of the Company.

3.     Base Salary and Benefits

(a)     Employee's initial base salary for the term of this Agreement shall be
$150,000.00 per year (the "Base Salary"). The Base Salary shall be payable in
approximately equal installments in accordance with the Company's general
payroll practices (but at least monthly) and shall be subject to required
withholding.

(b)     The Company shall reimburse Employee for all reasonable expenses
incurred by him in the course of performing his duties under this Agreement
which are consistent with the Company's policies in effect from time to time for
its employees with respect to travel, entertainment and other business expenses,
subject to the Company's requirements for its employees with respect to
reporting and documentation of such expenses.



--------------------------------------------------------------------------------



(c)     Employee shall be entitled to three (3) weeks of vacation per year and
up to two (2) weeks of sick leave, during which times his compensation shall be
paid in full. Any un-used vacation time shall be forfeited and not carried over
to future periods.

(d)     Employee shall be eligible to participate, to the extent Employee meets
all eligibility requirements of general application, in each of the employee
benefit plans maintained by Employer from time to time in which employees of
Employer generally are eligible to participate, including by way of
illustration, any 401K Plan, group medical, dental, life and AD&D plans.
Employee shall also be entitled to participate in the award of any stock
options, warrants, or other forms of non-cash compensation that may be offered
to qualified employees by the Board in its discretion.

4.     Term and Termination

(a)     This Agreement shall be effective on the date first above written and
continue for one (1) year, ending on the first anniversary date of execution
unless extended as provided below. This Agreement may be terminated at any time:
(i) by Employee's resignation with or without Good Reason (as defined below),
(ii) by Employee's death or Disability (as defined below), or (iii) by the
Company with or without Cause (as defined below). The effective term of this
Agreement shall be automatically extended for consecutive one (1) year periods
unless written notice not to extend is given by either party to the other party
not less than sixty (60) days prior to the date any extension period is to
commence. The date on which Employee's employment with the Company ends is
referred to herein as the "Termination Date", with sixty (60) days advance
written notice required.

(b)     (i)     If Employee's employment with the Company is terminated by the
Company for Cause, or by Employee without Good Reason, Employee shall not be
entitled to a severance payment and will not receive his Base Salary beyond the
Termination Date.

          (ii)     If Employee's employment with the Company is terminated by
the Company for any reason other than for Cause ("without Cause"), or if
Employee terminates his employment for Good Reason, Employee shall be entitled
to receive as a severance payment, his then current Base Salary for a period of
six (6) months following the Termination Date.

        (iii)    If Employee's employment with the Company is terminated by
Employee's death or Disability, Employee or his heirs or designee(s) shall be
entitled to continue to receive his Base Salary for a period of three (3) months
following the Termination Date.

(c)     All of Employee's rights to benefits provided by the Company or any
affiliate of or successor to the Company shall cease upon the Termination Date,
except to the extent required by law.

(d)     For purposes of this Agreement, the following terms shall have the
meanings set forth below:



--------------------------------------------------------------------------------



"Cause" shall mean (i) the conviction of Employee for a felony, a crime
involving moral turpitude, or a plea of guilty or no lo contendre by Employee to
a charge of any such crime, (ii) Employee's theft or embezzlement, or attempted
theft or embezzlement, of money or property of the Company, (iii) Employee's
perpetration or attempted perpetration of fraud, or Employee's participation in
a fraud or an attempted fraud on the Company, or Employee's unauthorized
appropriation or attempted appropriation of any tangible or intangible material
asset or property of the Company, (iv) Employee's dishonesty with respect to any
matter concerning the Company, or (v) Employee's substantial and repeated
failure to perform his duties hereunder in accordance with the reasonable
directions of the Board.

"Disability" shall mean any illness, disability or incapacity of such a
character as to render Employee unable to perform Employee's primary duties
hereunder for a period of ninety (90) consecutive days, as determined in the
discretion of the Board.

"Good Reason" shall mean (i) material breach by the Company of its obligations
under this Agreement, including the failure of the Company to pay Employee the
Base Salary or any other payment or benefit due Employee hereunder; (ii) any
action of the Company that results in a material diminishment in Employee's
functions or responsibilities, or any attempt by the Company to cause Employee
to relocate outside the city of Houston as a requirement of his continued
employment; (iii) any reduction in Employee's Base Salary; or (iv) any material
reduction of benefits unless the same reduction is applicable generally to all
employees of the Company.

(e)     A termination of this Agreement pursuant to its terms on the Expiration
Date or any subsequent anniversary date, shall not in and of itself constitute a
termination of Employee's employment with the Company. At such time, unless the
Company or the Employee terminates Employee's employment with the Company,
Employee shall become an employee at-will of the Company.

5.     Confidential Information Employee acknowledges that the information and
data obtained by him while employed by the Company concerning the business or
affairs of the Company reasonably considered to be of a confidential nature
("Confidential Information") are the property of the Company. The Company
agrees, in consideration for Employee's agreement to the various terms of this
Agreement, to provide Employee with Confidential Information belonging to the
Company. Employee agrees that he shall not disclose to any unauthorized person
or use for his own purposes any Confidential Information without the prior
written consent of the Company's board of directors, unless and to the extent
that the aforementioned matters become generally known to and available for use
by the public other than as a result of Employee's acts or omissions, or is
otherwise known to Employee from independent sources outside of Employee's
employment with the Company. Employee shall deliver to the Company at the
termination of the Employment Period, or at any other time the Company may
reasonably request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information or the business of the Company which he
may then possess or have under his control. Nothing herein shall prohibit
Employee's disclosure of Confidential Information as directed by judicial,
administrative or other governmental law, rule, regulation or order provided
that Employee shall, to the extent possible, give immediate notice to the
Company of any disclosure of Confidential Information so required in order for
the Company to seek a protective order if it so desires.



--------------------------------------------------------------------------------



6.     Restrictive Covenants

(a)     In further consideration of the compensation to be paid to Employee
hereunder and the obligations of the Company under this Agreement, Employee
acknowledges that in the course of his employment with the Company he shall
become familiar with the Company's trade secrets and with other Confidential
Information concerning the Company and that his services have a special, unique
and extraordinary value to the Company. Therefore, Employee agrees that for one
(1) year after his termination by the Company for Cause, or his own termination
of employment without Good Reason (the "Restricted Period"), he shall not as an
employee, consultant, advisor, agent, shareholder, independent contractor,
investor, partner, member, owner or otherwise act or engage in activity that
directly competes with or has or could reasonably be expected to have a material
adverse economic effect on any of the activities or business of the Company.
Nothing herein shall prohibit Employee from being a passive owner of not more
than 20% of the outstanding stock of any class of a corporation which is
publicly traded, so long as Employee has no active participation in the business
of such corporation. The Restricted Period shall not apply to Employee if he is
terminated without Cause, or if he terminates his employment with the Company
for Good Reason.

(b)     During the Restricted Period, Employee shall not directly or indirectly
through another entity (i) induce or attempt to induce any employee of the
Company to leave the employ of the Company, or in any way interfere with the
relationship between the Company and any employee thereof, (ii) hire any person
who was an employee of the Company at any time during the Employment Period, or
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company.
Notwithstanding anything herein to the contrary, nothing shall prevent the
Employee from hiring an employee of the Company as a result of a general
solicitation, including the internet, and not directly or indirectly through the
Employee, and nothing shall prevent the Employee from doing business with or
otherwise enjoying professional relationships with customers, suppliers,
licensees or business relations of the Company if that business is not solicited
directly or indirectly by Employee.

(c)     If, at the time of enforcement of this Section 6, a court shall hold
that the duration, scope or area restrictions stated herein are unreasonable
under circumstances then existing, the parties agree that the maximum duration,
scope or area reasonable under such circumstances shall be substituted for the
stated duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Employee agrees that the restrictions contained in this
Section 6 are reasonable.

(d)     In the event of the breach or a threatened breach by Employee of any of
the provisions of this Section 6, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and\or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In addition, in the event of
an alleged breach or violation by Employee of this Section 6, the Restricted
Period shall be tolled until such breach or violation has been duly cured.



--------------------------------------------------------------------------------



7.     Property Rights In keeping with Employee's fiduciary duties to the
Company, Employee hereby covenants and agrees that during Employee's Employment
Period, and for a period of six (6) months following Employee's Termination Date
if terminated by the Company for Cause or by the Employee without Good Reason,
Employee shall promptly disclose in writing to Company any and all information,
ideas, concepts, improvements, discoveries, inventions, and other intellectual
properties, whether patentable or not, and whether or not reduced to practice,
which are conceived, developed, made or acquired by Employee, either
individually or jointly with others, and which relate to the business, products
or services of Company or any of its affiliated entities. In consideration for
Employee's employment hereunder, Employee hereby specifically sells, assigns and
transfers to Company all of Employee's worldwide right, title and interest in
and to all such information, ideas, concepts, improvements, discoveries,
inventions and other intellectual properties which relate to the business,
products or services of Company or any of its affiliated entities. If during the
Employment Period, Employee creates any original work of authorship or other
property fixed in any tangible medium of expression which (a) is the subject
matter of copyright (including computer programs) and (b) relates to Company's
present or planned business, products, or services, whether such property is
created solely by Employee or jointly with others, such property shall be deemed
a work for hire, with the copyright automatically vesting in Company. To the
extent that any such writing or other property is determined not to be a work
for hire for whatever reason, Employee hereby consents and agrees to the
unconditional waiver of "moral rights" in such writing or other property, and to
assign to Company all of Employee's right, title and interest, including
copyright, in such writing or other property. Notwithstanding anything herein to
the contrary, if Employee is terminated by the Company without Cause, or
terminates his employment for Good Reason, his obligations to disclose the
information set forth above, and to sell, assign and transfer such information
to the Company, are no longer in effect after the Termination Date.

Employee hereby agrees (a) to exercise reasonable effort to assist Company or
its nominee in the protection of any and all property subject to this Section,
(b) not to disclose any such property to third parties who are not employed by
the Company without the written consent of Company or its nominee, except as
required by Employee's employment hereunder, and (c) at the request of Company,
to execute such assignments, certificates or other interests as Company or its
nominee may from time to time deem desirable to evidence, establish, maintain,
perfect, protect or enforce its rights, title or interests in or to any such
property.

8.     Representations Employee and the Company each represents and warrants to
the other that (i) the execution, delivery and performance of this Agreement by
such party does not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which such party is subject or by which it is bound, (ii) such party is not a
party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity that would be breached
or violated by such party's execution and delivery or performance of this
Agreement and (iii) upon the



--------------------------------------------------------------------------------



execution and delivery of this Agreement by such party, this Agreement shall be
the valid and binding obligation of such party, enforceable against such party
in accordance with its terms. Such party hereby acknowledges and represents that
it has consulted with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.

9.     Survival Sections 5 and 6 and Sections 9 through 16 shall survive and
continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period.

10.     Notices Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, or mailed by first class mail, return
receipt requested, to the recipient at the address below indicated:

Notices to Employee

:



Sarah Berel-Harrop
1014 Montrose, Unit F
Houston, TX 77019

Notices to the Company:

Duma Energy Corp.
Attn: Chairman of the Board
800 Gessner, Suite 200
Houston, TX 77024

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or three (3) days after so mailed.

11.     Severability Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

12.     Complete Agreement This Agreement embodies with respect to the subject
matter hereof the complete agreement and understanding among the parties and
supersedes and preempts with respect to the subject matter hereof any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.



--------------------------------------------------------------------------------



13.     No Strict Construction The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party,
it being understood that Section 6(c) contemplates that a court of competent
jurisdiction shall be entitled to conform the express language of Section 6(a)
if necessary in order to comply with Texas law.

14.     Counterparts This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

15.     Successors and Assigns This Agreement is intended to bind and inure to
the benefit of and be enforceable by Employee, the Company and their respective
heirs, successors and assigns, except that Employee may not assign his rights or
delegate his obligations hereunder without the prior written consent of the
Company.

16.     Choice of Law All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Texas or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Texas.

17.     Arbitration In the event of a dispute, the parties agree that such
dispute shall be submitted to binding arbitration in Texas, U.S.A., pursuant to
the rules of arbitration of the American Arbitration Association (the "Rules").
Except as set forth in this Section, the arbitration shall proceed pursuant to
the Rules in effect on the date such arbitration is commenced. In the event of
arbitration, the parties shall attempt to reach agreement on the selection of a
single impartial arbitrator. If the parties are unable to agree on a single
impartial arbitrator, each party shall select one impartial arbitrator and those
arbitrators shall select a single impartial arbitrator who shall thereafter
conduct the arbitration as the sole arbitrator. The arbitrator so selected shall
be competent in the legal and technical aspects of the subject matter of this
Agreement. The arbitrator shall not limit, expand or modify the terms of this
Agreement nor award damages in excess of compensatory damages. Any party to the
arbitration may seek conservatory or interim measures in accordance with the
Rules. The prevailing party in the arbitration shall be awarded all attorney
fees and costs incurred in the arbitration. The final award shall specify the
factual and legal bases for the award, if any. Any final award or decision
issued as a result of such arbitration shall be final, binding and conclusive
between the parties, and shall be enforceable by any court having jurisdiction
over the party against whom enforcement is sought. Each party to this Agreement
hereby consents to non-exclusive jurisdiction and venue of the State of Texas,
for any court proceedings to enforce any such final award or decision. Except
where clearly prevented by the subject matter of the dispute, each party to this
Agreement shall continue performing its respective obligations under this
Agreement while the dispute is being resolved.



--------------------------------------------------------------------------------



18.     Amendment and Waiver The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Employee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.



 

EMPLOYEE:

/s/ Sarah Berel-Harrop                  


Sarah Berel-Harrop  



COMPANY:

Duma Energy Corp.,
a Nevada corporation



By: /s/ Jeremy G. Driver       
      Jeremy G. Driver
      Chief Executive Officer

